


SIXTH Amendment to Amended and
Restated Revolving Credit Agreement


This Sixth Amendment to Amended and Restated Revolving Credit Agreement (herein,
the “Amendment”) is entered into as of November 18, 2014, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), Bank of
America, N.A. together with the other financial institutions a party hereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
and Collateral Agent for the Lenders (the “Administrative Agent”).
Preliminary Statements
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.Upon the effectiveness of this Amendment, Borrower shall repay all amounts
owing to Branch Banking and Trust Company (“BB&T”) under the Credit Agreement
and BB&T shall cease to be a Lender under the Credit Agreement and Loan
Documents.
C.The Borrower has requested that the Lenders agree to make certain amendments
to the Credit Agreement, and the Lenders are willing to do so under the terms
and conditions set forth in this Amendment.


Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments.



Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
“Borrowing Base” means, as of any time it is to be determined, the product of
the Advance Rate multiplied by the remainder of (x) the then outstanding unpaid
amount of Eligible Finance Receivables minus (y) all unearned finance charges
and unearned insurance premiums and insurance commissions applicable to such
Eligible Finance Receivables.
“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof). The Borrower and the
Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$680,000,000 as of November ___, 2014 (as may be adjusted pursuant to the terms
of that Sixth Amendment to Amended and Restated Revolving Credit Agreement dated
as of such date among the Borrower, the Administrative Agent and the Lenders).
“Termination Date” means June 15, 2016, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.
1.2The following definitions are added to Section 5.1 of the Credit Agreement
(Definitions):


“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to Agent, pursuant to Section 8.20 of
this Agreement:






--------------------------------------------------------------------------------




Collateral Performance Indicator
Advance Rate
Less than or equal to 18%
85%
Greater than 18% but less than or equal to 19%
84%
Greater than 19% but less than or equal to 20%
83%
Greater than 20% but less than or equal to 21%
82%
Greater than 21% but less than or equal to 22%
81%
Greater than 22%
80%



“Collateral Performance Indicator” means as of the end of each calendar month,
the sum of (a) the rolling three (3) month average 60+ day delinquency
percentage (the percentage defined as (x) Finance Receivables for which payment
is sixty (60) or more days contractually past due, divided by (y) total Finance
Receivables at such date); plus (b) (i) net charge-offs for the eight (8) month
period ending on such date divided by (ii) average net Finance Receivables
during the eight (8) month period ending on such date.
1.3The following new Section 8.4(c) is added to the Credit Agreement (Compliance
with Laws):
    
(c) Notices. The Borrower shall promptly notify the Administrative Agent of (i)
any enforcement action or investigation instituted or, to Borrower’s or any
Subsidiary’s knowledge, threatened, against Borrower or any of its Subsidiaries
by any governmental authority, including without limitation any proceeding or
action to be commenced by the filing of a stipulation and consent; or (ii)
receipt by Borrower or any of its Subsidiaries of an “Early Warning Notice,”
“Notice and Opportunity to Respond and Advise” or “Civil Investigative Demand”
from the Consumer Financial Protection Bureau or similar notice or request from
any other Governmental Authority.
1.4The following new Section 8.23 is added to the Credit Agreement (Collateral
Performance Indicator):
    
Section 8.23    Collateral Performance Indicator. The Borrower will maintain a
Collateral Performance Indicator of less than or equal to twenty four percent
(24%) as of the end of each calendar month.
1.5The following new Section 8.24 is added to the Credit Agreement (Chattel
Paper Review):
    
Section 8.24    Chattel Paper/Jurisdictions. (a) Upon the Administrative Agent’s
request from time to time, the Borrower shall engage outside legal counsel
reasonably acceptable the Administrative Agent (at the Borrower’s sole cost and
expense) to undertake a review of Finance Receivable documentation of the
Borrower and its Subsidiaries. The Borrower shall provide the Administrative
Agent with copies of such review within sixty (60) days after each such request
with the results of such documentation review to be acceptable to the
Administrative Agent in all material respects.
(b) The Borrower shall promptly (i) notify the Administrative Agent of either
(A) the Borrower or any of its Subsidiaries conducting business in any new
jurisdiction, and (B) the Borrower or any of its Subsidiaries making any
material modifications to its respective Finance Receivable documentation and
(ii) upon the request of the Administrative Agent, provide the Administrative
Agent a list of jurisdictions in which the Borrower and its Subsidiaries conduct
business and licenses held in each such jurisdiction.
1.6Section 9.1(d) of the Credit Agreement (Covenant Default) shall be amended
and restated as follows:
    
(d) Default shall occur in the observance or performance of any covenant or
agreement contained in Sections 8.7 through 8.18, both inclusive, Section 8.21,
Section 8.23 or Section 8.24 hereof; or



-2-





--------------------------------------------------------------------------------




1.7The following provision is added to the end of Section 12.13 of the Credit
Agreement (Amendments):


Without regard to any other provision hereof, if any Lender (for such purpose, a
“Dissenting Lender”) dissents to any action the Administrative Agent desires to
take requiring either the unanimous consent of Lenders or the consent of the
Required Lenders or fails to respond to Administrative Agent within five (5)
Business Days of Administrative Agent’s request for a consent, either the
Borrower (if no Event of Default or Default is outstanding and with the prior
written consent of the Administrative Agent, in its sole and absolute
discretion) or the Administrative Agent may compel such Dissenting Lender to
assign its entire Commitment (either to one or more existing Lenders or other
financial institution(s) who is to become a Lender pursuant to the terms hereof)
so long as (i) such Dissenting Lender receives written notice of such intended
assignment (and the proposed effective date thereof) within one hundred twenty
(120) days of its providing its dissent to the Administrative Agent or such
Dissenting Lender failing to respond to the Administrative Agent within the
required five (5) Business Day period and the effective date of such intended
assignment is not later than ten (10) days thereafter and (ii) the Dissenting
Lender receives full payment on the effective date of such assignment of its
entire portion of the outstanding Obligations, with accrued interest and unpaid
fees to such date.
1.8
Schedule 1.1 of the Credit Agreement (Commitments) shall be amended and restated
in its entirety to read as set forth on Schedule 1.1 attached hereto and made a
part hereof.



1.9
On June 15, 2015, so long as no Event of Default or Default is then outstanding,
(a) the Borrower shall repay all amounts owing to TD Bank, NA (“TD Bank”) under
the Credit Agreement, (b) TD Bank shall cease to be a Lender under the Credit
Agreement and Loan Documents, (c) each remaining Lender’s portion of the
outstanding Obligations shall be reflective of, and in accordance with, each
such Lender’s Commitment Percentage of the Obligations as calculated by the
terms of the Credit Agreement (as amended hereby) and (d) Administrative Agent
shall notify each such remaining Lender on or before such date of the
corresponding adjustments implemented or to be implemented. Failure of the
Borrower to perform under this Section 1.9 shall constitute an Event of Default
under the Credit Agreement, and the Termination Date for all Lenders shall
thereupon be November 19, 2015.



Section 2.Conditions Precedent.


The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
2.1The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.


2.2The Borrower shall have executed and delivered to the Administrative Agent
(for delivery to the relevant Lenders) replacement Notes in the amount of the
respective Commitments of the Lenders after giving effect to this Amendment.


2.3The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.


2.4The Borrower shall have paid to Administrative Agent non-refundable fee for
the benefit of each Lender executing this Amendment in the amount set forth on
Schedule 2 attached hereto, which fees shall be fully earned by such Lenders
upon the effectiveness of this Amendment.


2.5Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.


Upon the satisfaction of the conditions precedent set forth above on the
Effective Date, all loans outstanding under the Credit Agreement shall remain
outstanding as the initial Borrowing of Loans under this Agreement and the
Lenders each agree to make such purchases and sales of interests in the
outstanding Loans between themselves so that each Lender is then holding its
relevant pro rata share of outstanding Loans based on their Commitments as in
effect after giving effect hereto. Such purchases and sales shall be arranged
through the Administrative Agent and each Lender hereby agrees to execute such



-3-





--------------------------------------------------------------------------------




further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith.
Section 3.
Representations.



In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, after giving effect to the
amendments set forth in Section 1 above, (a) the representations and warranties
set forth in Section 6 of the Credit Agreement and in the other Loan Documents
are and shall be and remain true and correct (except that the representations
contained in Section 6.6 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Agent) and (b) the Borrower and the
Guarantors are in compliance with the terms and conditions of the Credit
Agreement and the other Loan Documents and no Default or Event of Default exists
or shall result after giving effect to this Amendment.
Section 4.
Miscellaneous.



4.1Except as specifically amended herein, the Credit Agreement shall continue in
full force and effect in accordance with its original terms. Reference to this
specific Amendment need not be made in the Credit Agreement, the Notes, or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.


4.2The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.
4.3The Borrower agrees to pay on demand all costs and expenses of or incurred by
the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment and the other instruments and documents
to be executed and delivered in connection herewith, including the fees and
expenses of counsel for the Administrative Agent.


4.4This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).


[Signature Page to Follow]



-4-





--------------------------------------------------------------------------------




[Signature Page to Sixth Amendment to Amended and Restated Revolving Credit
Agreement]


This Amendment is entered into as of the date and year first above written.
 
World Acceptance Corporation
 
 
 
By
 
 
A. Alexander McLean III, Chief Executive Officer



Accepted and agreed to:
 
Wells Fargo Bank, National Association, individually as a Lender and as
Administrative Agent and Collateral Agent
 
 
 
By
 
 
William M. Laird, Senior Vice President








-5-





--------------------------------------------------------------------------------




 
Bank of America, N.A.
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
 
BANK OF MONTREAL
 






By_______________________________
     Name
     Title
 
 
 
Capital One, National Association
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
TD Bank, NA
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
Texas Capital Bank, National Association
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
First Tennessee Bank National Association
 
 
 
By
 
 
Name
 
 
Title
 






-6-





--------------------------------------------------------------------------------




Acknowledgment and Consent
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Sixth Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.
[Signature Page to Acknowledgement and Consent to Follow]





-7-





--------------------------------------------------------------------------------




Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Sixth Amendment to Amended and Restated Revolving Credit Agreement set
forth above.
Dated as of November ___, 2014.
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Company of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Company of Kentucky LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Company of Indiana, LLC
 
World Finance Company of Mississippi, LLC



 
By
 
 
A. Alexander McLean III, its Chief Executive Officer
 
 
 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner
 
By
 
 
A. Alexander McLean III, its Chief Executive Officer






-8-



